Exhibit 10.5

CORPORATE EXECUTIVE CONFIDENTIALITY, NON-COMPETITION
AND NON-SOLICITATION AGREEMENT

 

This Corporate Executive Confidentiality, Non-Competition and Non-Solicitation
Agreement (“Agreement”) is made by and between Zimmer Asia (HK) Limited
(“Company”), Zimmer, Inc., Zimmer Biomet Holdings, Inc., and Yi Sang-Uk
(“Employee”) (hereinafter collectively referred to as the “Parties” and each a
“Party”).

Recitals

A.

This Agreement is being entered into in connection with Employee’s desired
change of residence from Singapore to Hong Kong and the resulting transfer of
his employment from Zimmer Pte. Ltd. (based in Singapore) to the Company (based
in Hong Kong) and will replace the existing Corporate Executive Confidentiality,
Non-Competition and Non-Solicitation Agreement dated as of August 18, 2015 by
and between Zimmer Pte. Ltd., Zimmer, Inc., Zimmer Biomet Holdings, Inc. and
Employee (the “Existing Agreement”).  

B.

The terms of this Agreement are consistent in all material respects with the
terms of the Existing Agreement, with differences between this Agreement and the
Existing Agreement deemed necessary or appropriate to ensure this Agreement is
enforceable under the laws of Hong Kong Special Administrative Region.

C.

For the purposes of this Agreement, the terms “Associated Company” and “Zimmer
Biomet” mean any direct or indirect holding company of the Company, any
subsidiary of such holding company, any subsidiary of Zimmer Biomet Holdings,
Inc. or Zimmer, Inc. and any company in which the Company, Zimmer Biomet
Holdings, Inc. or Zimmer, Inc. holds or controls, directly or indirectly, not
less than 20% of the issued share capital, including but not limited to Zimmer,
Inc., Zimmer Biomet Holdings, Inc., Zimmer Pte. Ltd., Zimmer Biomet G.K., Zimmer
(Shanghai) Medical International Trading Co., Ltd., Zimmer Australia Holding Pty
Limited, Zimmer Biomet New Zealand Company, Zimmer Biomet Korea Ltd., Zimmer
Biomet Taiwan Co., Ltd., Zimmer India Private Ltd., and/or any or each of
affiliates, parents, or direct or indirect subsidiaries of any of the foregoing,
as well as any successor-in-interest to any of the foregoing and/or to any of
their direct or indirect subsidiaries, affiliates, or parents. Company and
Associated Company shall include the successors in title and assigns of the
Company and any Associated Company. The term “company”, “holding company” and
“subsidiary” in this Agreement shall have the same meaning as in the Companies
Ordinance.

D.

Employee has been employed by Zimmer Pte. Ltd. for more than five years in an
Asia Pacific (“APAC”) executive and/or high-level managerial capacity based in
Singapore in which Employee has extensive access to trade secrets and
confidential information of Zimmer Pte. Ltd. and Zimmer Biomet.

E.

Employee desires to change his residence from Singapore to Hong Kong and, in
connection therewith, has requested a transfer of his employment as President,
APAC (which position is an executive and/or high-level managerial capacity) from
Zimmer Pte. Ltd. (based in Singapore) to Company (based in Hong Kong), where
Employee will have extensive access to trade secrets and confidential
information of the Company and Zimmer Biomet.

F.

Zimmer Biomet and Company are willing to agree to the requested transfer of
employment and Company has offered Employee employment contingent upon
Employee’s entering into this Agreement.

 

--------------------------------------------------------------------------------

 

Agreement

NOW, THEREFORE, in consideration of the foregoing recitals and Company’s
agreement to employ Employee in an executive and/or high-level managerial
capacity, the promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree to be legally bound as follows:

1.

Acknowledgements. Employee acknowledges that Zimmer Biomet is engaged in the
highly competitive business of the development, manufacture, distribution, and
sale of orthopedic medical, oral rehabilitation, spine and/or trauma devices,
products, processes and services, among other products and services, and that
Employee serves in an APAC executive and/or high-level managerial capacity for
Company and Zimmer Biomet and in that capacity Employee has and/or will have
access to and will gain knowledge of substantial trade secrets and confidential
information of Zimmer Biomet.

2.

Non-Disclosure and Ownership of Confidential Information. Employee acknowledges
that Confidential Information is a valuable, special, and unique asset of Zimmer
Biomet, and solely the property of Zimmer Biomet, and agrees to the following:

a.Confidential Information Defined. The term “Confidential Information”
includes, but is not limited to, any and all of Zimmer Biomet’s trade secrets,
confidential and proprietary information and all other information and data of
Zimmer Biomet that is not generally known to the public or other third parties
who could derive economic value from its use or disclosure. Confidential
Information includes, without limitation, confidential business methods and
processes, research and development information, business plans and strategies,
marketing plans and strategies, information pertaining to current and
prospective customers, information pertaining to distributors, pricing
information, costing information, non-public financial information, personnel
information, and information about current and prospective products or services,
whether or not reduced to writing or other tangible medium of expression,
including work product created by Employee in rendering services for Zimmer
Biomet.

b.Non-Disclosure of Confidential Information. During Employee’s employment with
Company and thereafter, Employee will not disclose, transfer, or use (or seek to
induce others to disclose, transfer, or use) any Confidential Information for
any purpose other than i) disclosure to authorized employees and agents of
Zimmer Biomet who are bound to maintain the confidentiality of the Confidential
Information; and/or ii) for authorized purposes during the course of Employee’s
employment in furtherance of Zimmer Biomet’s business. Employee’s non-disclosure
obligations shall continue as long as the Confidential Information remains
confidential and shall not apply to information that becomes generally known to
the public through no fault or action of Employee.

c.Protection of Confidential Information. Employee will notify Company in
writing of any circumstances which may constitute unauthorized disclosure,
transfer, or use of Confidential Information. Employee will use Employee’s best
efforts to protect Confidential Information from unauthorized disclosure,
transfer, or use. Employee will implement and abide by all procedures adopted by
Zimmer Biomet to prevent unauthorized disclosure, transfer, or use of
Confidential Information.

3.

Ownership of Intellectual Property.

a.Invention Defined. The term “Invention” includes, but is not limited to ideas,
programs, processes, systems, intellectual property, works of authorship,
copyrightable materials, discoveries, and/or improvements which Employee
discovers, invents, originates, develops, makes,

-2-

--------------------------------------------------------------------------------

 

authors, or conceives alone or in conjunction with others during Employee’s
employment with Company and/or within six (6) months after Employee’s employment
ends which relate to Zimmer Biomet’s present or future business. An Invention is
covered by this Agreement regardless of whether i) Employee conceived of the
Invention in the scope of Employee’s employment; ii) the Invention is
patentable; or iii) Zimmer Biomet takes any action to commercialize or develop
the Invention.

b.Ownership of Inventions. Inventions are solely the property of Zimmer Biomet
or such other Associated Company appointed by Zimmer Biomet. Employee agrees
that by operation of law and/or the effect of this Agreement, Employee does not
have any rights, title, or interest in any Inventions. Notwithstanding, Employee
may, at Zimmer Biomet’s discretion, be recognized as the inventor of an
Invention without retaining any other rights associated therewith.

c.Disclosure and Assignment of Inventions. Employee hereby assigns to Zimmer
Biomet or such other Associated Company appointed by Zimmer Biomet all right,
title and interest Employee may have in any Inventions that are discovered,
invented, originated, developed, made, authored, or conceived by Employee
(whether alone or with others) during Employee’s employment with the Company
and/or within six (6) months after Employee’s employment ends which relate to
Zimmer Biomet’s present or future business. Employee agrees to: (i) promptly
disclose all such Inventions in writing to Zimmer Biomet or such other
Associated Company appointed by Zimmer Biomet; (ii) keep complete and accurate
records of all such Inventions, which records shall be Zimmer Biomet’s or such
other Associated Company’s property and shall be retained on the relevant Zimmer
Biomet premises; and (iii) execute such documents and do such other acts as may
be necessary in the opinion of Zimmer Biomet or such other Associated Company
appointed by Zimmer Biomet to establish and preserve its property rights in all
such Inventions. This section shall not apply to any Invention for which no
equipment, supplies, facility or trade secret information of Zimmer Biomet was
used and which was developed entirely on Employee’s own time, and (1) which does
not relate (a) directly to the business of Zimmer Biomet, or (b) to Zimmer
Biomet’s actual or demonstrably anticipated research or development, and (2)
which does not result from any work performed by Employee for Zimmer Biomet.

d.Works of Authorship. All written, graphic or recorded material and all other
works of authorship fixed in a tangible medium of expression made or created by
Employee, solely or jointly with others, during Employee’s employment with
Company and relating to Zimmer Biomet’s business, actual or contemplated, shall
be the exclusive property of Zimmer Biomet (collectively “Works”). All rights,
title and interests (including intellectual property rights) in and to the Works
shall belong to Zimmer Biomet and Employee hereby assigns and conveys (including
by way of present assignment of future rights) to Zimmer Biomet all rights,
title and interests (including any copyright and renewals) in the Works.

e.Attribution and Use of Works and Inventions; Waiver of Assertion of “Moral”
Rights in Inventions and Works. Employee agrees that Zimmer Biomet and its
licensees are not required to designate Employee as author, inventor or
developer of any Works or Inventions when distributed or otherwise. Employee
hereby waives, and agrees not to assert, any “moral” rights in any Inventions
and Works which Employee may have under the Hong Kong Copyright Ordinance or
similar legislation in any jurisdiction and any other moral rights to which
Employee is or may be entitled to under any legislation now existing or in
future enacted in any part of the world. Employee agrees that Zimmer Biomet and
its licensees shall have sole discretion with regard to how and for what
purposes any Inventions or Works are used or distributed.

f.Employee Cooperation in Establishment of Zimmer Biomet Proprietary Rights.
Employee will sign documents of assignment, declarations and other documents and
take all other actions reasonably required by Zimmer Biomet, at Zimmer Biomet’s
expense, to perfect and enforce any of its

-3-

--------------------------------------------------------------------------------

 

proprietary rights or give Zimmer Biomet or its nominee the full benefit of the
provisions of this Agreement.  

4.

Return of Confidential Information and Company Property. Immediately upon
termination of Employee’s employment with Company, Employee shall return to
Company all of Zimmer Biomet’s property relating to Zimmer Biomet’s business,
including without limitation all of Zimmer Biomet’s property which is in the
possession, custody, or control of Employee such as Confidential Information,
documents, hard copy files, copies of documents and electronic
information/files.

5.

Obligations to Other Entities or Persons. Employee warrants that Employee is not
bound by the terms of a confidentiality agreement or any other legal obligation
which would either preclude or limit Employee from disclosing or using any of
Employee’s ideas, inventions, discoveries or other information or otherwise
fulfilling Employee’s obligations to Zimmer Biomet. While employed by Company,
Employee shall not disclose or use any confidential information belonging to
another entity or other person.

6.

Conflict of Interest and Duty of Loyalty. During Employee’s employment with
Company, Employee shall not engage, directly or indirectly, in any activity,
employment or business venture, whether or not for remuneration, that i) is
competitive with Zimmer Biomet’s business; ii) deprives or potentially could
deprive Zimmer Biomet of any business opportunity; iii) conflicts or potentially
could conflict with any of Zimmer Biomet’s business interests; or iv) is
otherwise detrimental to Zimmer Biomet, including but not limited to
preparations to engage in any of the foregoing activities.

7.

Restrictive Covenants. Employee agrees to, and covenants to comply with, each of
the following separate and divisible restrictions which are for the benefit of
the Company and Zimmer Biomet:

a.

Definitions.

(1)“Competing Product” is defined as any product, process or service that is
competitive with any product, process or service that Company or any Associated
Company is researching, developing, manufacturing, distributing, selling and/or
providing on the Termination Date.

(2)“Competing Entity” is defined as any entity that researches, develops,
manufactures, markets, distributes and/or sells one or more Competing Products,
including but not limited to Astra Tech Dental (part of AstraZeneca Group);
DePuy Orthopaedics, Inc. and DePuy Spine, Inc. (subsidiaries of Johnson &
Johnson); Japan Medical Materials Corporation; Japan Medical Dynamic Marketing,
Inc.; Medtronic, Inc.; Nobel Biocare Holding AG; NuVasive, Inc.; Smith & Nephew
plc; Straumann Holding AG; Stryker Corporation; Synthes, Inc.; and the
subsidiaries and affiliates of each of the foregoing. A Competing Entity is
diversified if it operates multiple, independently operating business divisions,
units, lines or segments some of which do not research, develop, manufacture,
market, distribute and/or sell any Competing Products.

(3)“Prohibited Capacity” is defined as (a) any capacity held by Employee at any
time during Employee’s last twelve (12) months of employment with Company; (b)
any executive or managerial capacity; or (c) any capacity in which Employee may
be required, or in which it may be advantageous to a person other than the
Company for the Employee to use or refer to the Employee’s knowledge of
Confidential Information and/or Inventions. Employee will only be acting in a
“Prohibited Capacity” in respect of research, development,

-4-

--------------------------------------------------------------------------------

 

manufacturing, marketing, distributing and sale of a Competing Product that is
competitive with any product, process or service with which the Employee was
either personally concerned or supervised individuals who were personally
concerned or for which the Employee was responsible whilst employed by the
Company at any time during the twelve (12) months immediately preceding the
Termination Date.

(4)“Restricted Geographic Area” is defined as:  

(a) Hong Kong; and

(b) Australia, China, India, Japan, Korea, Malaysia, New Zealand, Singapore,
Taiwan, Thailand and any other country where Company or any Associated Company
has, at the relevant time, established a representative office or entity in
respect of which the Employee has been responsible (whether alone or jointly
with others) or supervised individuals who were responsible (whether alone or
jointly with others) or possessed Confidential Information with respect to such
country, jurisdiction or special administrative region or carried out
substantive duties on behalf of the Company and/or any Associated Company during
any part of the 12 months immediately preceding the Termination Date.

Employee acknowledges that this geographic scope is reasonable given Employee’s
position with Company and/or an Associated Company, the international scope of
Company’s or any Associated Company’s business; and the fact that Employee could
compete with Company or any Associated Company from anywhere Company or any
Associated Company does business.

(5)“Restricted Period” is defined as the date Employee executes this Agreement
throughout the time Employee is employed by Company, and a period of twelve (12)
months from the date Employee’s employment with Company ceases for any reason,
unless otherwise extended by Employee’s breach of this Agreement.  

(6)“Customer” is defined as any person or entity with respect to whom, as of the
Termination Date or at any time during the twelve (12) months prior to such
separation, Company or any Associated Company sold or provided any products,
processes or services.

(7)“Active Prospect” is defined as any person or entity that Company or any
Associated Company individually and specifically marketed to and/or held
discussions with regarding the distribution and/or sale of any of Company’s or
any Associated Company’s products, processes or services at any time during the
last six (6) months prior to the Termination Date.

(8)“Zimmer Biomet Employee” means any person who was employed in a senior or
managerial or executive capacity or as a director by the Company or any
Associated Company for at least three (3) months prior to and on the Termination
Date, and (a) with whom the Employee has had material contact or dealings in
performing Employee’s duties of employment or (b) who had material contact with
customers or suppliers of the Company or any Associated Company in performing
his/her duties of employment with the Company or any Associated Company or (c)
who had access to Confidential Information during his/her employment with the
Company or Associated Company.

(9)“Termination Date” means the date on which the Employee’s employment
terminates.

-5-

--------------------------------------------------------------------------------

 

b.

Restrictive Covenants. Employee agrees that during the Restricted Period,
Employee is bound by each of the following independent and divisible
restrictions which are for the benefit of the Company and any Associated
Company:  

(1)Covenant Not to Compete.  

 

(a)

Employee will not, directly or indirectly, within the Restricted Geographic
Area, be employed by, work for, consult with, or provide services to, any
Competing Entity in a Prohibited Capacity.

 

(b)

Employee may be employed by, work for, consult with, or provide services to, a
Competing Entity provided that: i) the Competing Entity’s business is
diversified; ii) the part of the Competing Entity’s business with which Employee
will be affiliated would not, evaluated on a stand-alone basis, be a Competing
Entity; iii) Employee’s affiliation with the Competing Entity does not involve
any Competing Products; and iv) Employee provides Company a written description
of Employee’s anticipated activities on behalf of the Competing Entity which
includes, without limitation, an assurance satisfactory to Company that
Employee’s affiliation with the Competing Entity does not constitute a
Prohibited Capacity.

(2)Covenant Not to Solicit Customers or Active Prospects. Employee will not i)
provide, sell, or market; ii) assist in the provision, selling or marketing of;
or iii) attempt to provide, sell or market any Competing Products to any of
Company’s or any Associated Company’s Customers or Active Prospects located in
the Restricted Geographic Area in respect of which Employee had access to
confidential information or with whose custom or business Employee was
personally concerned in the twelve (12) months prior to the Termination Date.

(3)Covenant Not to Interfere With Business Relationships. During the Restricted
Period, the Employee must also not interfere with the relationship which the
Company or any Associated Company maintains with a Customer or Active Prospect.
Employee will not, within the Restricted Geographic Area, urge, induce or seek
to induce any of Company’s or any Associated Company’s independent contractors,
subcontractors, distributors, brokers, consultants, sales representatives,
customers, vendors, suppliers or any other person or entity with whom Company or
any Associated Company has a business relationship at the time of Employee’s
separation from his employment with Company to terminate its or their
relationship with, or representation of, Company or any Associated Company or to
cancel, withdraw, reduce, limit or in any manner modify any such person’s or
entity’s business with, or representation of, Company or any Associated Company,
provided that such business relationship is in respect of which Employee had
access to confidential information or with whose custom or business Employee was
personally concerned.

(4)Covenant Not to Solicit Zimmer Biomet Employees. Employee will not, within
the Restricted Geographic Area, employ, solicit for employment, or advise any
other person or entity to employ or solicit for employment, any Zimmer Biomet
Employee, or otherwise directly or indirectly induce or entice any Zimmer Biomet
Employee to leave his/her employment with Company or any Associated Company to
work for, consult with, provide services to any Competing Entity.

(5)Covenant Not to Disparage Company or Any Associated Company. Employee will
not make or publish any disparaging or derogatory statements about Company or
any Associated Company; about Company’s or any Associated Company’s products,
processes, or

-6-

--------------------------------------------------------------------------------

 

services; or about Company’s or any Associated Company’s past, present and
future officers, directors, employees, attorneys and agents. Disparaging or
derogatory statements include, but are not limited to, negative statements
regarding Company’s or any Associated Company’s business or other practices;
provided, however, nothing herein shall prohibit Employee from providing any
information as may be compelled by law or legal process.

8.

Reasonableness of Terms. Employee acknowledges and agrees that the restrictive
covenants contained in this Agreement restrict Employee from engaging in
activities for a competitive purpose and are reasonably necessary to protect
Company’s and Associated Companies’ legitimate interests in Confidential
Information, Inventions, and goodwill. Additionally, Employee acknowledges and
agrees that the restrictive covenants are reasonable in all respects, including,
but not limited to, temporal duration, scope of prohibited activities and
geographic area. Employee further acknowledges and agrees that the restrictive
covenants set forth in this Agreement will not pose any hardship on Employee and
that Employee will reasonably be able to earn an equivalent livelihood without
violating any provision of this Agreement.

9.

Non-Competition Period Payments. To the extent Employee is denied a specific
employment position that would otherwise be offered to Employee by a Competing
Entity solely because of the restrictive covenant provisions of Section 7 of
this Agreement, and provided Employee satisfies all conditions stated herein,
then upon expiration of the period of time represented by any severance benefits
Employee was offered, Zimmer Biomet will make payments to Employee equal to
Employee’s monthly base pay at the time of Employee’s separation from his
employment with Company (exclusive of bonus and other extra compensation and any
other employee benefits) for each month of such unemployment through the end of
the Restricted Period.  

a.Verification of Eligibility for Non-Competition Period Payments. To qualify
for payments under this Section 9, Employee must provide Company detailed
written documentation supporting eligibility for payment, including, at a
minimum, (a) the name and location of the Competing Entity that would have
employed Employee but for the provisions of Section 7 of this Agreement, (b) the
title, nature, and detailed job responsibilities of the employment position with
the Competing Entity that Employee was denied, (c) the date Employee was denied
the employment position, and (d) the name and contact information of a
managerial employee at the Competing Entity who has sufficient authority to
confirm that Employee was denied this specific employment position with the
Competing Entity solely because Employee is subject to the provisions of
Section 7 of this Agreement (the “eligibility documentation”). Upon receipt of
the eligibility documentation, Company will determine eligibility for payment
and, if eligibility is established, payments will commence as of the date of
Company’s receipt of the eligibility documentation.  

b.Obligation to Pursue Replacement Employment and Verification of Continued
Eligibility for Non-Competition Period Payments. Employee is obligated to
diligently seek and pursue replacement employment that does not violate Section
7 of this Agreement (“replacement employment”) during any period in which
Employee seeks and/or accepts payment from Company under this Section 9.  After
eligibility for non-competition period payments is established, Employee will,
on or before the 15th day of each month of eligibility for continued payments,
submit to Company a written statement (i) identifying by name and address all
prospective employers with whom Employee has applied or inquired about
employment; (ii) identifying positions sought with each listed employer and
specific actions taken in seeking each position; (iii) describing all other
efforts made to obtain replacement employment; and (iv) describing any offers of
employment received, including the name of the employer; the nature, title, and
compensation terms of the position offered; the actual or anticipated start date
if the offer has been accepted; and the reason(s) for declining if the offer was
declined.  

-7-

--------------------------------------------------------------------------------

 

c.Effect of Replacement Employment on Non-Competition Period Payments. If
Employee is denied a specific employment position with a Competing Entity solely
because of the restrictive covenant provisions of Section 7 of this Agreement
but obtains replacement employment, and the monthly compensation (including base
pay, commissions, incentive compensation, bonuses and other compensation) for
the replacement employment is less than Employee’s monthly base pay at the time
of Employee’s separation from employment with Company, Company agrees to pay
Employee the difference for each such month through the end of the Restricted
Period, again upon expiration of any severance benefits which Employee was
offered and provided Employee satisfies all conditions stated herein. Employee
shall submit to Company payroll records (as well as any other records reasonably
requested by Company) showing all compensation received by Employee from the
replacement employment as a condition of Company’s payment of Non-Competition
Period Payments covering any period of time when Employee is working in
replacement employment. For the avoidance of doubt, in the event payment is made
by Company to Employee under this Section 9(c), Employee’s entitlement to
payment under Section 9(a) shall cease.

d.Company’s Right To Provide Release of Obligations in Lieu of Non-Competition
Period Payments. Notwithstanding any of the foregoing provisions of this
Section 9, Company reserves the right to release Employee from Employee’s
obligations under Section 7 of this Agreement at any time during the Restricted
Period, in full or in sufficient part to allow Employee to accept employment
that would otherwise be prohibited under this Agreement, at which time Company’s
payment obligations under this Section 9 shall cease immediately and Employee
shall not be entitled to any further such payments or compensation.

10.

Severability, Modification of Restrictions: The covenants and restrictions in
this Agreement are separate and divisible, and to the extent any clause, portion
or section of this Agreement is determined to be unenforceable or invalid for
any reason, Company and Employee acknowledge and agree that such
unenforceability or invalidity shall not affect the enforceability or validity
of the remainder of the Agreement. If any particular covenant, provision or
clause of this Agreement is determined to be unreasonable or unenforceable for
any reason, including, without limitation, temporal duration, scope of
prohibited activity, and/or scope of geographic area, Company and Employee
acknowledge and agree that such covenant, provision or clause shall
automatically be deemed reformed to have the closest effect permitted by
applicable law to the original form and shall be given effect and enforced as so
reformed to whatever extent would be reasonable and enforceable under applicable
law.  The Parties agree that any court interpreting the provisions of this
Agreement shall have the authority, if necessary, to reform any such provision
to make it enforceable under applicable law.

11.

Remedies. Employee acknowledges that a breach or threatened breach by Employee
of this Agreement will give rise to irreparable injury to Company, Zimmer Biomet
and/or any Associated Company and that money damages will not be adequate relief
for such injury. Accordingly, Employee agrees that each of Company, Zimmer
Biomet and/or any Associated Company shall be entitled to obtain injunctive
relief, including, but not limited to, temporary restraining orders, preliminary
injunctions and/or permanent injunctions, without having to post any bond or
other security, to restrain or prohibit such breach or threatened breach, in
addition to any other legal remedies which may be available. In addition to all
other relief to which it shall be entitled, Company shall be entitled to cease
all payments to which Employee would otherwise be entitled under Section 9
hereto; continue to enforce this Agreement; recover from Employee all payments
made under Section 9 to the extent attributable to a time during which Employee
was in violation of the covenants for which payment was made; and recover from
Employee all litigation costs and attorneys’ fees incurred by Company, Zimmer
Biomet and/or any Associated Company in any action or proceeding relating to
this Agreement in which Company prevails in any respect, including, but not
limited to, any action or proceeding in which Company, Zimmer Biomet

-8-

--------------------------------------------------------------------------------

 

and/or any Associated Company seeks enforcement of this Agreement or seeks
relief from Employee’s violation of this Agreement.

12.

Survival of Obligations. Employee acknowledges and agrees that Employee’s
obligations under this Agreement, including, without limitation, Employee’s
non-disclosure and non-competition obligations, shall survive the termination of
Employee’s employment with Company, whether such termination is with or without
cause and whether it is voluntary or involuntary. Employee acknowledges and
agrees that: (a) Employee’s non-disclosure, non-disparagement, non-solicitation
and non-competition covenants set forth in Sections 2 and 7 of this Agreement
shall be construed as independent covenants and that no breach of any
contractual or legal duty by Company, Zimmer Biomet or any Associated Company
shall be held sufficient to excuse or terminate Employee’s obligations or to
preclude Company, Zimmer Biomet and/or any Associated Company from obtaining
injunctive relief or other remedies for Employee’s violation or threatened
violation of such covenants, and (b) the existence of any claim or cause of
action by Employee against Company, Zimmer Biomet or any Associated Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the Company’s or Zimmer Biomet’s enforcement of Employee’s
obligations under Sections 2 and 7 of this Agreement.

13.

Governing Law. This Agreement, including any disputes relating to this
Agreement, shall be construed and enforced in accordance with the laws of Hong
Kong Special Administrative Region and the Parties submit to the non-exclusive
jurisdiction of the Hong Kong Courts and Labour Tribunal.

14.

Successors and Assigns. Company shall have the right to assign this Agreement,
and, accordingly, this Agreement shall inure to the benefit of, and may be
enforced by, any and all successors and assigns of Company, including without
limitation by asset assignment, stock sale, merger, consolidation or other
corporate reorganization, and shall be binding on Employee. The services to be
provided by Employee to Company are personal to Employee, and Employee shall not
have the right to assign Employee’s duties under this Agreement.

15.

Modification. This Agreement may not be amended, supplemented, or modified
except by a written document signed by Employee and by a duly authorized officer
of each of the Company, Zimmer, Inc. and Zimmer Biomet Holdings, Inc.

16.

No Waiver. The failure of Company to insist in any one or more instances upon
performance of any provision of this Agreement or to pursue its rights hereunder
shall not be construed as a waiver of any such provisions or the relinquishment
of any such rights.

17.

Counterparts; Electronic Signatures. This Agreement may be in the form of an
electronic record (in “.pdf” form or otherwise) and may be executed using
electronic signatures, which shall be considered as originals and shall have the
same legal effect, validity and enforceability as a paper record. This Agreement
may be executed in as many counterparts as necessary or convenient, including
both paper and electronic counterparts, but all such counterparts shall be one
and the same Agreement, as applicable. For the avoidance of doubt, the
authorization under this paragraph may include, without limitation, use or
acceptance by each Party of a manually signed Agreement which has been converted
into electronic form (such as scanned into “.pdf” format), or an electronically
signed Agreement converted into another format, for transmission, delivery
and/or retention.

18.

Entire Agreement. This Agreement, including Recitals, constitutes the entire
agreement of the Parties with respect to the subjects specifically addressed
herein, and supersedes any prior agreements, understandings, or representations,
oral or written, on the subjects addressed herein.

-9-

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, to the extent the employee has an existing
non-competition, confidentiality, and/or non-solicitation agreement in favor of
Company and has breached or violated the terms thereof, Company may continue to
enforce its rights and remedies under and pursuant to such existing agreement.

19.

Third Party Rights.

Subject to this Clause, any Associated Company which is not a party to this
Agreement may enforce the terms and accordingly shall have the benefit of those
provisions in this Agreement which are, or are stated to be, for their benefit
in accordance with the provisions of the Contracts (Rights of Third Parties)
Ordinance (Chapter 623 of the Laws of Hong Kong) (“Third Parties Ordinance”).

Notwithstanding the Third Parties Ordinance, the Employee will have no right to
enforce this Agreement against any party other than a party to this Agreement.

 




-10-

--------------------------------------------------------------------------------

 

Employee’s signature below indicates that Employee has read the entire
Agreement, understands what Employee is signing, and is signing the Agreement
voluntarily.  Employee agrees that Company advised Employee to consult with an
attorney prior to signing the Agreement.

 

EMPLOYEE

 

 

 

  /s/ Yi, Sang

 

(Employee Signature)

 

 

 

Printed Name:   Yi Sang-Uk

 

 

 

Date: June 15, 2020

 

 

 

 

ZIMMER ASIA (HK) LIMITED

 

 

 

By: :      /s/ Seah, Benedict

 

Name:Benedict Seah

 

Title:Regional VP, Human Resources, APAC

 

Date:June 15, 2020

 

 

 

ZIMMER, INC.

 

 

 

By:       /s/ Pamela S. Puryear

 

Name:Pamela Puryear

 

Title:Senior VP, Chief Human Resources Officer

 

Date:June 15, 2020

 

 

 

ZIMMER BIOMET HOLDINGS, INC.

 

 

 

By:       /s/ Pamela S. Puryear

 

Name:Pamela Puryear

 

Title:Senior VP, Chief Human Resources Officer

 

Date:June 15, 2020

 

 

 

 

 

 

 

 

-11-